DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-22 are pending.  Claims 19 and 20 stand withdrawn.
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. Applicant’s principal arguments have been summarized (organized by lowercase letters) and follow with a subsequent Examiner response section (organized by lowercase Roman numerals) that is respectfully submitted. 
In regards to the rejection under 35 U.S.C. 112(a): Applicant alleges a person of ordinary skill in the art (POSITA) would recognize that the composite particles would require the alloying-type active material and other material(s) in some mixture with the claimed size range and vol. % expansion characteristic, which is more than enough for POSITA to make/use the claimed composite particles given the skill of POSITA (Remarks Page 6).
Applicant alleges the Examiner has mischaracterized the enablement requirement and has pointed to MPEP 2164 (Remarks Page 7).  Applicant alleges there is no requirement for the enablement inquiry to be limited to what is described in the specification and that the information contained in the disclosure is sufficient to support a POSITA to make/use volume-changing particles with “an average volume expansion in the range of about 8 vol. % to about 180 vol. %” using any of various suitable alloying-type active materials (Remarks Pages 7-8). Applicant alleges something well-known is enabled without reference to the Applicant’s Specification and that a POSITA is not limited to Applicant’s specification in terms of enablement (Remarks Page 8). 
Applicant alleges implementation details may be relative to optimizing performance, but are not germane to enablement and the enablement require does not fail if experimentation is required in terms of optimization performance. Applicant alleges making particles with various compositions, structures and shapes can be accomplished by a POSITA without undue experimentation (Remarks Page 8).
Applicant alleges silicon and other alloying active material types are generally classifiable as high-volume changing active materials, in contrast to graphite, and it is this common high volume-changing characteristic that would be understood by a POSITA as substitutable in terms of a composite particle that achieves the claimed volume expansion feature. Applicant alleges Ikenuma’s examples relate to low volume-changing materials which is why there is far more juxtaposition in terms of Ikenuma’s attempt to extend its graphite-based teachings to high volume-changing active materials such as silicon (Remarks Page 9).
The Office respectfully disagrees.
Arguments of counsel may be effective in establishing that an examiner has not properly met the burden or has otherwise erred in the examiner's position. However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964). For example, in a case where the record consisted substantially of arguments and opinions of applicant’s attorney, the court indicated that factual affidavits could have provided important evidence on the issue of enablement. See In re Knowlton, 500 F.2d at 572, 183 USPQ at 37; In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). (See MPEP 2164.06, Examiner emphasis added).
Accordingly, Applicant is invited to provide prior art documents showing that the volume expansion feature, in conjunction with the other features of average particle size and average capacity loading for any and all composite active materials particles, is so well-known in the prior art as to be readily recognized as standard and routine as argued by Applicant.  Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application (MPEP 2164.05).  Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In re Brandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). Prior art patents and patent application publications are often relied on by applicants to show the state of the art for purposes of enablement. However, these documents must have a publication date earlier than the effective filing date of the application under consideration. See In re Budnick, 537 F.2d 535, 538, 190 USPQ 422, 424 (CCPA 1976).
Of note is that Applicant is correct that the specification need not disclose what is well-known to those skilled in the art and available to the public; the issue is that the information alleged by Applicant as being well-known and available to the public has zero evidence within the record of being well-known and available to the public.  Again, Applicant is invited to provide prior art documents or an appropriate affidavit showing that the features rejected under the enablement rejection are well-known and available to the public such that the omission thereof in the instant application is acceptable and the enablement is met.
Furthermore, as previously noted, analogous to Ikenuma, the instant application is almost exclusively drawn to an electrode using silicon as its active material, with a few “generic, catch-all” paragraphs added to cover the broad array of “composite particles comprising an alloying-type active material” that achieve a required average volume expansion and average areal capacity.  The instant application teaches zero examples or guidelines in how to make/use such composite particles.  It is not clear to the Examiner why Applicant believes that a simple substitution of what are Si-based materials of Ikenuma for another silicon-based material is such that it would present a person having ordinary skill in the art with “a discussion of mere alternative possibilities without reaching the enablement threshold of forming function electrodes,” [Applicant’s response filed 02/09/2022 page 12] yet Applicant’s instant application which is entirely lacking in the teaching of how to make and/or use the electrode claimed does somehow meet the enablement threshold.  Accordingly, Applicant’s arguments presented against the prior art further the Examiner’s position that the claims presented are not enabled.
Accordingly, the rejection is maintained. 
In regards to the rejection under 35 U.S.C. 112(b), Applicant alleges the feature that “an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of a Li-ion battery is itself a structural characteristic, as the volume of the composite particles in a lithiated state is defined relative to the volume of the composite particles in an unlithiated state, each of which is readily obtainable and testable (Remarks Pages 9-10).
Applicant alleges that even assuming the vol. % expansion is a function limitation, MPEP 2173.05(g) states:

A  functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004), the court noted that the claim term "operatively connected" is "a general descriptive claim term frequently used in patent drafting to reflect a functional relationship between claimed components," that is, the term "means the claimed components must be connected in a way to perform a designated function."…
…  Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). 
(Emphasis added by Applicant)
Applicant alleges that the vol. % expansion characteristic of the composite particles is attributable to a respective vol. % characteristic and proportion of the "alloying-type active material" of the composite particles, which is recited in the claim as a material component and that as noted above, the "materials" to accomplish the function or achieve the result can be recited in the claim to obviate this type of rejection. Applicant alleges the formation of such composite particles in this class is well-known, i.e., the vol. % is a tunable parameter (select active material and then mix with other material in a composite until desired vol. % is reached); so, a POSITA could simply select a desired alloying-type active material and then mix with another material until a desired vol. % expansion characteristic is achieved (Remarks Page 10). 
The Office respectfully disagrees.
The volume expansion feature is a result achieved feature under the provision of “during one or more charge-discharge cycles of a Li-ion battery”. 
The structure required to meet this feature is not clear from the claim terms or the specification such that the feature is considered indefinite: 
Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942).
…During prosecution, applicant may resolve the ambiguities of a functional limitation by demonstrating that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not" (see id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or applicant could amend the claims to recite the particular structure that accomplishes the function.  
(See MPEP 2173.05(g), Examiner emphasis added).
Accordingly, Applicant is invited to resolve the ambiguity by any of the following options above; however, as detailed in the enablement rejection, the specification is deficient in terms of any of the above options such that the feature is not enabled and also indefinite in terms of the result-obtained feature that is not clear in terms of the specific structure that meets the function from either of the claim terms or the specification itself.  
Accordingly, the rejection is maintained.
In regards to the rejection under 35 U.S.C. 103, Applicant alleges that Ikenuma does not recognize that swapping out graphite-based active material for Si-based active material is challenging and that Ikenuma’s apparent ignorance in terms of the complexity of working with high volume-changing active material such as Si should not be misinterpreted as a suggestion that Si can be swapped out for graphite as a simple substitution. Applicant alleges a composite particle that is specifically designed to incorporate an alloying-type active material could more readily swap out that alloying-type active material for another alloying-type active material as there is no fundamental class-change in terms of the active material type. Applicant alleges that the Examiner's attempt to compare the Applicant's Specification which describes alternative alloying- type active materials to Ikenuma's disclosure which notes Si as alternative without any discussion of the challenges of interchanging such active material classes is not a reasonable comparison. Applicant alleges swapping out one high volume-changing active material for a different high volume-changing active material is comparably simpler than swapping out graphite for Si. (Remarks Page 11).
Applicant alleges that Li adds conductive additive to the control particles “to improve electrical conductivity between particles”, not the SiMP particles. Applicant alleges that adding inactive material to an electrode inherently reduces its capacity and that, as a general rule, inactive material is only added if there is some specific reason to add that inactive material. Applicant alleges that because the SiMP particles of Li are designed to eliminate the need for conductive additives, a solution that uses conductive additives with Li’s SiMP particles is discouraged because it would decrease capacity. Applicant alleges the POSITA is more than sufficient without the conductive additives and is motivated to minimize the amount of conductive additives (Remarks Page 12). 
The Office respectfully disagrees.
In regards to Applicant’s arguments toward the obviousness of simple substitution, the claimed invention in In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) was directed to a method for decaffeinating coffee or tea. The prior art (Pagliaro) method produced a decaffeinated vegetable material and trapped the caffeine in a fatty material (such as oil). The caffeine was then removed from the fatty material by an aqueous extraction process. Applicant (Fout) substituted an evaporative distillation step for the aqueous extraction step. The prior art (Waterman) suspended coffee in oil and then directly distilled the caffeine through the oil. The court found that "[b]ecause both Pagliaro and Waterman teach a method for separating caffeine from oil, it would have been prima facie obvious to substitute one method for the other. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." Id. at 301, 213 USPQ at 536. (see MPEP 2143 I. B. Example 1, Examiner emphasis added)
As stated on Page 33 of the Final Rejection dated 03/09/2022, it would have been obvious to one having ordinary skill in the art  to utilize the graphene-encapsulated SiMP particles of Li for the plurality of active material particles of Ikenuma given that Li teaches the particles have outstanding battery performance including long cycling stability and high areal/specific capacity with cycling stability and rate performance among the best reported for microscale Si to date. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
Furthermore, the finding of obviousness was two-fold and Applicant has not addressed the portion of the Final Rejection dated 03/09/2022 stating:
“Furthermore, the courts have held the following (MPEP § 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.
Thus, the finding of obviousness is two-fold in that the selection of a known material (Li’s graphene-encapsulated SiMP active material particles) for the active material particles of Ikenuma) is considered prima facie obvious given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07).”
In regards to the Applicant’s arguments towards the conductive additives of Li, even though Li teaches embodiments in which the graphene-encapsulated SiMPs may be used in an active material layer that excludes conductive additives, they are not prohibited and the reference teaches a known benefit of using conductive additives (to improve electrical connectivity between particles, P20).
"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton,  391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2123).  Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).   
For example, if the electrical conductivity of the layer is paramount over capacity requirements, then it would be an obvious expedient to utilize conductive additives there within.
Furthermore, conductive additives such as carbon, can be used within the particles themselves. P30 of Li teaches “In some embodiments, a conformal graphene-encapsulated material includes particles of a material, such as a battery electrode material like silicon or other energy storage material, and hollow, encapsulating structures in the form of graphene cages, where one or more particles are disposed within each graphene cage. The battery electrode material (or other encapsulated material) can include, for example, one or more of carbon (C), graphite, silicon (Si), silicon monoxide (SiO), silicon dioxide (SiO.sub.2), tin (Sn), and tin oxides.” (Examiner emphasis added).
Thus, there is a second way in which the claim is met with respect to an electrode active material layer including second conductive additives. 
Accordingly, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/AMANDA J BARROW/Primary Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729